Citation Nr: 1622854	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  13-32 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent for degenerative arthritis and spondylosis of the lumbar spine.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1987 to November 1991 and from January 1994 to August 1995.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

This matter was previously before the Board in August 2015, at which time it was remanded so that the Veteran could be afforded a hearing.  Subsequently, the Veteran presented testimony before the undersigned Veterans Law Judge in a March 2016 videoconference hearing.  A transcript of this hearing has been associated with the record.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains VA treatment records and documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A remand is required to obtain an additional VA examination.  A VA examination was last conducted in February 2012.  At the March 2016 Board hearing, the Veteran asserted that that his lumbar spine disability had worsened.  The Veteran's representative also contended that the Veteran's spine disability was worse than indicated in the February 2012 examination and that the Veteran overexerted himself during that examination due to the extensive medication he was taking for his pain.  Because the Veteran's testimony indicates that his service-connected lumbar disability may have worsened, the Board finds that an additional VA examination is needed to ascertain its current severity and manifestations.  See VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After all additional records are associated with the claims file, provide the Veteran a VA examination to ascertain the current severity of his service-connected lumbar spine dsiability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file must be made available to and be reviewed by the examiner, and it must be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided. 

The appropriate Disability Benefit Questionnaire must be utilized.  The examiner must describe the following: 1) the symptoms and functional impairment of the service-connected disability; 2) the impact of the Veteran's low back disability on his employment and activities of daily life; 3) the presence and symptoms of, if any, associated neurologic abnormalities, including radiculopathy and bowel and bladder impairment.

In addition to assessing the present severity of the Veteran's lumbar spine disability, the examiner should comment on the actual functional limitations of the lumbar spine disability caused by pain, weakness, fatigability, and incoordination during flare-ups, to include at the time of the February 2012 examination.  In making this determination, the examiner should elicit from the Veteran the Veteran's history of pain in his low back.  To the extent feasible, any functional limitation during flare-ups should be expressed as limitation of motion of the affected joint in degrees.  In providing this information, the examiner is asked to comment on the Veteran's March 2016 Board hearing testimony that questions the February 2012 examination's accuracy due to the pain medications the Veteran was taking at that time.  

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


